Citation Nr: 0833637	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  03-02 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a separate rating for each service-connected 
scar of the left upper arm and forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1974 to April 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, that denied the veteran's claim for an 
increased rating for scar residuals of the left upper arm and 
forearm.  In April 2004, the veteran testified before the 
Board at a hearing held at the RO.  By an October 2005 
decision, the Board denied the veteran's claim.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims.  By a July 2006 Order, the Court vacated 
the October 2005 decision and remanded the matter to the 
Board.

In November 2006, the Board remanded this matter for further 
development.


FINDING OF FACT

The competent medical evidence demonstrates scar residuals of 
the left upper arm and forearm that are superficial scars 
manifested by residual healed scarring.  They are tender and 
painful on examination, without evidence of functional 
limitation of motion.  There is a one inch by one-quarter 
inch scar on the lateral aspect of the distal lower arm; a 
confluence of scars that consists of one nickel-shaped scar 
and two one inch by one-quarter inch scars; and one three 
inch scar on the upper arm.


CONCLUSION OF LAW

The criteria for a separate rating for each service-connected 
scar of the left upper arm and forearm, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, DCs 7802, 
7804 (prior to August 30, 2002), DC 7804 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 Fed. Reg. 23353 (Apr. 30, 
2008).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In March 2002, prior to the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to obtain review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in November 2006 should his service connection claim 
be granted.  It is therefore inherent in the claim that the 
veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).
In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, a VA medical examination pertinent to the 
claim was obtained in December 2006.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating shall be assigned.  
38 C.F.R. § 4.7 (2007).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

The veteran is currently in receipt of a 10 percent rating 
for scar residuals of the left upper arm and forearm.  The 
veteran contends that he is entitled to a separate rating for 
each service-connected scar of the left upper arm and 
forearm.

The veteran's service-connected scars of the left upper arm 
and forearm are rated under the applicable skin criteria.  
The old diagnostic criteria of Diagnostic Code 7804 provided 
for a 10 percent rating for scars that were tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, DC 
7804 (prior to August 30, 2002); 38 C.F.R. § 4.31 (2007).  
The criteria used to evaluate disabilities involving the 
skin, including DC 7804, were amended in August 2002.  67 
Fed. Reg. 49,590 (Jul. 31, 2002); 38 C.F.R. § 4.118 (2007).  
The rating authorized by the revised version of DC 7804 is 10 
percent for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, DC 7804 (2007).  The 
regulation as it existed prior to the change is applicable to 
the entire period being rated, and the revised regulation is 
applicable from August 30, 2002, forward.  Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

It appears that DC 7802, which pertains to superficial scars 
other than head, face, or neck, that do not cause limited 
motion, also applies in this instance.  38 C.F.R. § 4.118, 
DCs 7802 (2007).  Diagnostic Code 7802 was not affected by 
the revision of the regulations.  Diagnostic Code 7802 
provides for a 10 percent rating for a superficial scar, 
other than head, face, or neck, that measures an area or 
areas of 144 square inches (929 square centimeters) or 
greater.  38 C.F.R. § 4.118, DC 7802 (2007).

Diagnostic Codes 7800 (disfigurement of the head, face, or 
neck), 7801 (scars other than head, face, or neck, that are 
deep or that cause limited motion), 7803 (superficial, 
unstable scars), and 7805 (other scars, rated on limitation 
of function of affected part) are not applicable because the 
medical evidence does not show that the veteran has any of 
those conditions.

Based on a thorough review of the record, the Board finds 
that the veteran is not entitled to a separate rating for 
each service-connected scar of the left upper arm and forearm 
at anytime during the pendency of the appeal.

VA medical records dated from March 2001 to April 2002 show 
that the veteran was seen for an initial visit in a 
dermatology clinic in November 2001.  Clinical findings were 
of multiple healed lacerations (some with hypertrophic 
scarring) on the left arm.  These were a four centimeter 
laceration on the proximal left upper extremity, a two 
centimeter laceration on the mid left upper extremity, and a 
twelve centimeter laceration on the left forearm.  There also 
was a skin graft harvest site on the right thigh, eight 
centimeters by ten centimeters.  The impression, in pertinent 
part, was multiple lacerations and abrasions with significant 
hypertrophic scarring on the left arm.

The veteran underwent a VA scars examination in March 2003, 
at which time the scars were not painful or tender.  He had 
multiple scars on the left arm and the forearm which were 
unchanged.  Clinical findings were of a 50 cent coin piece 
scar on the left outer margin of the left arm, adherent to 
deeper tissue, with no keloid formation.  It was non-tender, 
not painful, and not depressed below the skin line.  He had 
two scars above the elbow, one centimeter each.  They were 
mobile, non-tender, and not adherent to deeper tissue.  He 
had mild abrasions over the left forearm.  There was no 
dysfunction of the left upper extremity.

The veteran testified in April 2004 regarding the injuries 
suffered in service in a motor vehicle accident and the 
treatment received at that time.  The veteran testified that 
he received all current treatment at the Philadelphia VA 
Medical Center where he had been employed until December 
2003.  He testified that some of the scars on his left arm 
were tender to touch.

Additional VA outpatient treatment records from April 2002 to 
March 2005 were negative for complaints, findings or 
treatment of scars on the left arm.

The veteran was afforded a VA examination in April 2005 for 
multiple scars.  Clinical findings were that the scar on his 
left forearm was five inches long.  There was mild pain and 
tenderness, no adherence to underlying tissue, smooth 
texture, and the scar was stable.  There was no elevation or 
depression.  The lower portion would indent when the wrist 
was flexed dorsally but the skin remained intact.  The scar 
was superficial, without underlying soft tissue damage.  
There was no inflammation, edema, or keloid formation; no 
induration or inflexibility, and no limitation of motion.  
The color was slightly darker than the surrounding skin.  The 
left upper arm had two sets of scars; the proximal had two 
pieces and the distal had three pieces.  The proximal had an 
area (size not provided) separated from a larger scar that 
was irregularly shaped but basically was two inches by two 
inches.  They were depressed and slightly darker than 
surrounding tissue.  There was mild pain and tenderness. 
There was no adherence to underlying tissue.  The texture of 
the skin was slightly irregular.  The scar was stable.  The 
scar was depressed but there was minimal soft tissue damage.  
There was no inflammation, edema, or keloid formation.  The 
scar was darker than the surrounding tissue.  There was no 
induration or inflexibility and no limitation of motion 
noted.

Of the three more distal scars, two were linear and raised 
and one was apparently round.  Measurements were not 
provided.  The scars were smooth, mildly painful, and tender 
with no adherence to underlying tissue.  The scars were 
stable.  There was no underlying soft tissue damage.  There 
was no inflammation, edema, or keloid formation.  The color 
was similar to surrounding tissue.  There was no induration 
or inflexibility, and no limitation of motion.  The 
assessment was multiple scars with characteristics as noted.

The veteran was afforded a VA scars examination in December 
2006.  On examination, there were three main areas of 
scarring on the veteran's left arm.  There was a three inch 
scar on the left upper arm.  There was pain and tenderness 
and adherence to underlying tissue.  The scar was stable and 
depressed by three eighths of an inch with a loss of 
underlying tissue.  While the scar was deep, there was no 
inflammation or edema but there was slight keloid formation.  
The scar was slightly darker than surrounding tissue in 
color.  There was no induration, inflexibility, or limitation 
of motion related to the scar.

In addition, there was a confluence of scars further down the 
left arm; one was nickel shaped and two were one inch by one 
quarter inch.  There was pain and tenderness, without 
adherence to underlying tissue.  The texture of the two scars 
was smooth, but the nickel-sized scar was slightly rough with 
the nickel-sized scar.  The scars were elevated and stable 
without loss of underlying tissue, inflammation, or edema, 
but were slightly keloidal.  The color of the scars was 
slightly darker than the surrounding skin.  There was no 
induration, inflexibility, or limitation of motion.

Further down the lateral aspect of the distal lower arm there 
was a one-inch by one-quarter inch scar that puckered with 
movement of the hand.  The scar was painful and tender.  The 
texture was smooth and the scar was stable.  There was a 
slight depression.  The scar was slightly lighter than 
surrounding tissue.  There was no inflammation, edema, keloid 
formation, induration, inflexibility, or limitation of 
motion.  The assessment was multiple scars with 
characteristics as noted.  On the lower arm, there were 
multiple punctuate scars that were minimally painful and 
tender.  There were no particular characteristics of the 
scars.  They were smooth without elevation of depression.  
There was no inflammation, edema, or keloid formation.  The 
color was similar to that of surrounding skin.  There was no 
induration, flexibility, or limitation of motion.

The Board finds that the veteran is not entitled to a 
separate rating for each service-connected scar pursuant to 
DC 7802.  The competent medical evidence does not show the 
superficial scars on his left arm measure an area or areas of 
144 square inches (929 square centimeters) or greater.  
38 C.F.R. § 4.118, DC 7802 (2002, 2007).  Instead, the 
competent evidence shows that the veteran's superficial scars 
are tender and painful on objective demonstration and on 
examination.  38 C.F.R. § 4.118, DC 7804 (2002, 2007).  
However, as the veteran is currently in receipt of a 10 
percent rating for scar residuals of the left upper arm and 
forearm pursuant to Diagnostic Code 7804, he is not also 
entitled to separate ratings for the same scars on the basis 
of complaints pursuant to DC 7804 prior to August 30, 2002, 
which contemplated tenderness and pain on objective 
demonstration, or in effect since August 30, 2002, which 
contemplates pain on objective demonstration, as pain is not 
a separate and distinct manifestation of the scars.

The language of both the old and new version of DC 7804 state 
that the 10 percent rating is awarded for "scars" that are 
tender and painful.  Because the rating criteria provide a 10 
percent rating for tender and painful "scars," the Board find 
that the rating criteria have been appropriately applied to 
award a 10 percent rating for "scars" that are tender and 
painful.  38 C.F.R. § 4.118, DC 7804 (2002, 2007).  
Accordingly, the Board finds that separate ratings for each 
scar pursuant to DC 7804 are not warranted because the 
assignment of separate ratings would amount to pyramiding 
under 38 C.F.R. § 4.14 (2007).  Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not shown to be inadequate.  
There is no evidence that the veteran has been hospitalized 
for treatment of his scars.  Neither does the record reflect 
marked interference with his employment.  Here, the veteran 
has not claimed that his disability has caused a marked 
interference with his employment nor has he submitted any 
objective evidence of the same.  The Board finds that 
referral for consideration of the assignment of an 
extraschedular rating for this disability is not warranted.

The Board recognizes the veteran's contentions as to the 
severity of his scars.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as 
whether the current symptoms satisfy diagnostic criteria.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the veteran is competent to give evidence 
about what she experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, the veteran's 
assertions do not constitute competent medical evidence in 
support of a separate rating for each service-connected scar.

In sum, the Board finds that the veteran is not entitled to a 
separate rating for each service-connected scar of the left 
upper arm and forearm, and has not been entitled to the same 
at any time during the pendency of the appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As the preponderance of 
the evidence is against the claim for a separate rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A separate rating for each service-connected scar of the left 
upper arm and forearm is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


